           Case: 1:21-cv-00606 Document #: 7 Filed: 05/04/21 Page 1 of 2 PageID #:186


                                  UNITED STATES DISTRICT COURT                            FIL/2E DCL
                                  NORTHERN DISTRICT OF ILLINOIS                                021
                                                                                              5/4
                                                                                                       . BRUTO N
                                                                                           THOMA.SDG IS TRICT COUR
                                                                                                                   T
                                                                                        CLERK , U .S
President, Christopher H- Cannon: Bey (TTEE)
On behalf of
VAST/VAS ESTATE EXPRESS TRUST
# 10105905 AUGUST 01, 1928
PLAINTIFF(S),                                                 CASE #: 1:21-CV-00606




      -Vs. -                                                  MOTION FOR SUMMARY JUDGMENT

City of Chicago, Municipal Corporation
Chicago Police Officers
Danny Guzman badge # 17279 and
Other unknown officers
Defendant(s),



               NOW COMES, President, Christopher H- Cannon: Bey (TTEE) (hereinafter referred to as

      the "Plaintiff"), and pursuant to Rule 56 of the Federal Rules of Civil Procedure, hereby prays for

      an order granting summary judgment against the City of Chicago, Municipal Corporation,

      Danny Guzman badge # 17279 on the grounds that the "Plaintiff" is entitled to judgment as a

      matter of law because there is no genuine issue as to any material fact as established by the

      pleadings, the Affidavit of the "Plaintiff" and any other relevant materials in this case.

               This the 4th day of May, 2021.


                                              President Christopher H- Cannon: Bey (TTEE)
                                              P.O. Box 1499
                                              Martin Luther King Driver
                                              Suite 64102
                                              Province Indiana 46401
                                              Telephone: 202.569.0506
                                              Email: Presidentusar@gmail.com
     Case: 1:21-cv-00606 Document #: 7 Filed: 05/04/21 Page 2 of 2 PageID #:187




                                CERTIFICATE OF SERVICE

I, Christopher – Cannon: Bey, hereby certify that I have served the attached document by causing it
to be delivered via ECF to all counsel and parties of record on this 4th day of May 2021


        City of Chicago, Municipal Corporation
        121 N. LaSalle Street
        Chicago City Hall 4th Floor Room 406
        Province Illinois [60602]


        Danny Guzman badge # 17279
        3315 W. Ogden
        Chicago, Province Illinois [60623]




/s/ President Christopher H- Cannon: Bey (TTEE)
P.O. Box 1499
Martin Luther King Driver
Suite 64102
Province Indiana 46401
Telephone: 202.569.0506
Email: Presidentusar@gmail.com




                                               2
